Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 13-2082

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

              ROBERTO ROMÁN-ORENCH, a/k/a Tito Pecoso,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]



                                   Before

                        Howard, Chief Judge,
                 Lipez and Barron, Circuit Judges.



     Xiomara M. Hernández on brief for appellant.
     Rosa Emilia Rodríguez-Velez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United States
Attorney, on brief for appellee.



                             August 19, 2015
           HOWARD, Chief Judge.           Appellant Roberto Román-Orench

seeks to have his guilty plea vacated because, he claims, the

district   court     failed    to    properly   investigate       whether    the

medication he was taking affected his ability to competently plead

guilty.     Román     also     argues    that   his      trial    counsel    was

constitutionally deficient for failing to pursue the competency

issue. Finding nothing amiss, we affirm his conviction and dismiss

the latter claim without prejudice.

           The   genesis      of    Román's   argument    is     the    following

exchange, which occurred during his change of plea hearing:

           THE COURT: Have you been treated               for     any
           mental or physical condition?

           MR. ROMÁN-ORENCH: Yes.

           THE COURT: What condition?

           MR. ROMÁN-ORENCH: I've been to a psychologist
           for drug treatment.

           . . . .

           THE COURT: Did you take medication for that
           psychological treatment?

           MR. ROMÁN-ORENCH: I'm taking medication at
           MDC.

           THE COURT: And what are you taking?

           MR. ROMÁN-ORENCH: The name? I don’t know the
           name of the medication.

           THE COURT: And the purposes then?

           MR. ROMÁN-ORENCH: For anxiety and depression.



                                       -2-
           The district court ultimately found that Román was "fully

competent and capable of entering an informed plea, that he is

aware of the nature of the charges and consequences of this plea,

and that the same is a knowing and voluntary plea."               The court

accepted   the   plea   and   sentenced    Román   to   ninety-two   months'

imprisonment.

           Román   argues     that   the   district     court   should   have

questioned him more aggressively about the medication he referenced

and its effects on his ability to enter a voluntary and intelligent

plea. Specifically, he faults the court's failure to ascertain the

medication's name, dosages, and side effects, or to ask how

recently Román had taken it. In the absence of an objection below,

our review is for plain error; Román must show a clear or obvious

error which affected his substantial rights and seriously impaired

the fairness, integrity, or public perception of the proceedings.

United States v. Almonte-Nuñez, 771 F.3d 84, 89 (1st Cir. 2014).

           It is well established that a criminal defendant may not

plead guilty unless he does so competently and intelligently.

United States v. Kenney, 756 F.3d 36, 43 (1st Cir.), cert. denied,

135 S. Ct. 770 (2014); see also Fed. R. Crim. P. 11(b)(2).

Accordingly, when a defendant states at a change of plea hearing

that he is taking medication, "the district court has a duty to

inquire into the defendant's capacity to enter a guilty plea."

United States v. Savinon-Acosta, 232 F.3d 265, 268 (1st Cir. 2000).


                                     -3-
              Although we noted in Savinon-Acosta that "[t]he better

practice" would be for the sentencing judge to question the

defendant      about   the    type,    timing,   quantity,      purpose,     and

consequences of any medication, the "critical question" remains

whether that medication has impaired the defendant's ability to

voluntarily enter a plea. Id.          Toward that end, we explained that,

while expert testimony may be necessary in some circumstances to

assess the effects of particular medication, "practical judgments

can usually be made."        Id.

              Here, the sentencing judge admittedly did not ask Román

all of the specific questions that we described in Savinon-Acosta

as constituting the "better practice."           But that was equally true

in Savinon-Acosta, itself. There, we noted that the district court

had ascertained neither the name nor quantity of the defendant's

medication.      Id. at 269.       While we cautioned that we "would have

been   more    comfortable"    had     the   district   court   done   so,    we

nevertheless explained that the court "did determine the purpose of

the medicine" and had gone on to adequately assess the defendant's

competency. Id. As the colloquy reproduced above makes plain, the

sentencing judge here similarly established that Román's medication

was intended to treat anxiety and depression.              In addition, the

record reflects that Román answered dozens of questions from the

judge.   While those questions were of the "yes or no" variety,




                                       -4-
nothing    in    the   record   indicates       that   he   had   any   trouble

understanding them.

           Moreover,     the    portion    of    the   colloquy    that   Román

emphasizes shows only half of the story.           The record reflects that

the court also sought assurances that Román was competent from both

defense counsel and the prosecutor -- a practice we have explicitly

blessed.   Id.    Emphasizing that defense counsel had met with Román

on "ten or more occasions" over the prior two to three months, the

court asked him whether, in his opinion, Román was fully competent.

Counsel responded:

           Yes, your Honor. He's fully competent. We
           have met on numerous occasions. As the Court
           knows, he has been very active in the process
           of negotiating the plea agreement; and he
           knows specifically what he wants and that he
           basically obtained.

The court then asked the prosecutor whether she had any doubts

regarding Román's competency, to which she responded: "No, your

Honor, at this time the government has no doubts as to the

defendant's competency."        Finally, the sentencing judge himself

remarked that "I had him [Román] in court four times, five times"

and "I have been able to have prolonged colloqu[ies] with him; he

does understand his case probably better than most detainees."

           We are satisfied that counsel's assurances, coupled with

the court's own questioning about Román's medication, sufficed to

confirm that Román was competent to voluntarily enter a plea.

Despite Román's protestations to the contrary, "there is certainly

                                     -5-
no settled rule that a hearing cannot proceed unless precise names

and quantities of drugs have been identified." Savinon-Acosta, 232
F.3d at 269.   Accordingly, we find no error, plain or otherwise.

           We also decline to address Román's ineffective assistance

of counsel claim, without prejudice to his right to assert such a

claim in a collateral proceeding.           It is well settled in this

circuit that we do not address on direct appeal fact-specific

ineffective    assistance   claims    not    raised   below   unless    the

"attorney's    ineffectiveness   is   manifestly      apparent   from   the

record."   United States v. Rivera-Gonzalez, 626 F.3d 639, 644 (1st

Cir. 2010) (internal quotation marks omitted). The record contains

no such indication here.

           The judgment of conviction is affirmed and the claim of

ineffective assistance of counsel is dismissed without prejudice.




                                  -6-